       Case: 1:21-cv-02337 Document #: 1 Filed: 04/30/21 Page 1 of 5 PageID #:1




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

                                                    :
Kirsten Caruso,
                                                    :
                                                    : Civil Action No.: ______
                        Plaintiff,
                                                    :
        v.
                                                    :
                                                    :
The Bureaus, Inc.,                                    COMPLAINT
                                                    :
                                                    :
                        Defendant.
                                                    :
                                                    :
                                                    :

        For this Complaint, Plaintiff, Kirsten Caruso, by undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of, inter alia, the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transact business in this District and a substantial portion of the acts giving rise to this action

occurred in this District.

                                              PARTIES

        4.      Plaintiff, Kirsten Caruso (“Plaintiff”), is an adult individual residing in Plano,

Illinois, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant, The Bureaus, Inc. (“The Bureaus”), is an Illinois business entity with

an address of 1717 Central Street, operating as a collection agency, and is a “debt collector” as

the term is defined by 15 U.S.C. § 1692a(6).
       Case: 1:21-cv-02337 Document #: 1 Filed: 04/30/21 Page 2 of 5 PageID #:2




                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A. The Debt

       6.      Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to The Bureaus for collection, or

The Bureaus was employed by the Creditor to collect the Debt.

       9.      Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B. The Bureaus Engages in Harassment and Abusive Tactics

       10.     In or around June 2020, The Bureaus called Plaintiff’s stepson in an attempt to

collect the Debt from Plaintiff.

       11.     The Bureaus disclosed the details about the Debt to Plaintiff’s stepson.

       12.     Plaintiff’s stepson is not responsible for repayment of Plaintiff’s Debt.

       13.     Plaintiff did not give The Bureaus permission to speak with her stepson.

       14.     The Bureaus’ disclosure of the Debt to Plaintiff’s stepson caused Plaintiff a great

deal of embarrassment and humiliation.

C. Plaintiff Suffered Actual Damages

       15.     Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’ unlawful conduct.

       16.     As a direct consequence of Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress, fear,
                                                 2
       Case: 1:21-cv-02337 Document #: 1 Filed: 04/30/21 Page 3 of 5 PageID #:3




frustration and embarrassment.

                                   COUNT I
                  VIOLATIONS OF THE FDCPA - 15 U.S.C. § 1692, et seq.

       17.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       18.     Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

communicated with individuals other than Plaintiff, Plaintiff’s attorney, or a credit bureau.

       19.     Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged in

behavior the natural consequence of which was to harass, oppress, or abuse Plaintiff in

connection with the collection of a debt

       20.     Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       21.     Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant employed

false and deceptive means to collect a debt.

       22.     Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair and

unconscionable means to collect a debt.

       23.     The foregoing acts and omissions of Defendant constitute numerous and multiple

violations of the FDCPA, including every one of the above-cited provisions.

       24.     Plaintiff is entitled to damages as a result of Defendant’ violations.

                                  COUNT II
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       25.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully set forth herein at length.

       26.     The acts, practices and conduct engaged in by Defendant vis-à-vis Plaintiff was so

outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
                                                 3
       Case: 1:21-cv-02337 Document #: 1 Filed: 04/30/21 Page 4 of 5 PageID #:4




decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.

        27.     The foregoing conduct constitutes the tort of intentional infliction of emotional

distress under the laws of the State of Illinois.

        28.     All acts of the Defendant and the Collectors complained of herein were

committed with malice, intent, wantonness, and recklessness, and as such, Defendant is subject

to imposition of punitive damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that judgment be awarded in Plaintiff’s

favor and against Defendant as follows:

                1. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

                2. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                3. The costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

        § 1692k(a)(3);

                4. Punitive damages; and

                5. Such other and further relief as may be just and proper.

                      TRIAL BY JURY DEMANDED ON ALL COUNTS



Dated: April 30, 2021



                                                Respectfully submitted,

                                                By /s/ Sergei Lemberg

                                                Sergei Lemberg, Esq.
                                                LEMBERG LAW, L.L.C.
                                                444 North Michigan Avenue
                                                Suite 1200
                                                Chicago, IL 60611

                                                    4
Case: 1:21-cv-02337 Document #: 1 Filed: 04/30/21 Page 5 of 5 PageID #:5




                                Telephone: (203) 653-2250
                                Facsimile: (203) 653-3424
                                Attorney for Plaintiff




                                   5
